Exhibit 10.87

 
Lender Agreement


This Lender Agreement ("Agreement") is entered into by and between OrangeHook,
Inc. ("OrangeHook"), a Florida corporation with headquarter offices at 319 Barry
Ave. S., Ste. 300, Wayzata, MN 55391 and Donald Miller ("Miller") of [*] FL
(collectively, the "Parties") on June 9, 2017 ("Effective Date").


The Parties agree as follows:


1.       Miller is originating a loan of $500,000 to OrangeHook as of the
Effective Date (the "Loan").
2.       In consideration for the Loan, OrangeHook agrees to pay Miller interest
on the Loan in an amount equal to 20 basis points per day of the outstanding
principal balance of the Loan beginning on the Effective Date and ending on the
date the Loan is repaid in full. The principal balance of the Loan, together
with all accrued and unpaid interest, will be paid by OrangeHook to Miller no
later than August 4, 2017.
3.       The terms of this Agreement may be amended by the Parties through
mutual written agreement of the Parties.


Agreed to and Accepted By:


OrangeHook, Inc.
 




/s/      David C.
Carlson                                                        
           David C. Carlson
Title:  CFO
 




/s/       Donald
Miller                                                             
            Donald Miller

